Exhibit 10.20

AMENDMENT NO. 3

THIS AMENDMENT NO. 3, dated as of February 14, 2014 (this “Amendment”), of the
Credit Agreement referenced below by and among HURON CONSULTING GROUP INC., a
Delaware corporation, as Borrower, the Guarantors identified herein, and BANK OF
AMERICA, N.A., as Administrative Agent for and on behalf of the Lenders.
Capitalized terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement.

WITNESSETH

WHEREAS, a $450 million credit facility consisting of a $247.5 million revolving
credit facility and a $202.5 million term loan facility has been established in
favor of the Borrower pursuant to the terms of that certain Amended and Restated
Credit Agreement dated as of April 14, 2011 (as amended and modified, the
“Credit Agreement”) by and among Huron Consulting Group Inc., a Delaware
corporation, as Borrower, certain subsidiaries of Huron Consulting Group Inc.,
as Guarantors, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent and Collateral Agent;

WHEREAS, the Borrower has requested certain modifications, consents and releases
relating to the Credit Agreement; and

WHEREAS, the Lenders have agreed to the requested amendments on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Release from Security Agreement. Huron Corporate Finance LLC, a
Delaware limited liability company (“HCF”), was joined as a Guarantor and Loan
Party under the Credit Agreement and other Loan Documents pursuant to that
Joinder Agreement dated as of March 29, 2013. HCF seeks to become a registered
broker-dealer subject to regulation by the Financial Industry Regulatory
Authority, Inc. (“FINRA”) a self-regulatory organization and successor to the
National Association of Securities Dealers, Inc. Request has been made for
release of HCF as a Guarantor, Grantor and Pledgor, and its property as
collateral, under the Security Agreement and the Pledge Agreement. In connection
with the foregoing, consent is hereby given to the following:

1.1 Consent and Release. Consent is given to the release of HCF as a Guarantor
under the Credit Agreement, as a Grantor under the Security Agreement, as a
Pledgor under the Pledge Agreement and the release of its property from the
Collateral pledged under the Security Agreement and the Pledge Agreement, and
HCF is released as a “Guarantor” under the Credit Agreement and as a “Grantor”
under the Security Agreement and as a “Pledgor” under the Pledge Agreement and
the collateral interests pledged by it under the Security Agreement and the
Pledge Agreement are released from the grant of security interests therein.

1.2 Other Loan Documents Not Affected. The consent and release provided hereby
do not affect any Loan Document other than the Credit Agreement, the Pledge
Agreement and the Security Agreement and the Uniform Commercial Code financing
statement filings relating thereto.

1.3 Acknowledgement. In connection with the pledge of the equity of HCF by the
Borrower pursuant to the Pledge Agreement, the Administrative Agent hereby
acknowledges that,



--------------------------------------------------------------------------------

in the event of a foreclosure on the equity of HCF, a continuance in membership
application must be filed in accordance with all applicable FINRA or SEC rules
prior to the operation of HCF as a broker-dealer following such foreclosure.

Section 2. Amendment. In Section 1.01 (Defined Terms) of the Credit Agreement,
the following terms are amended to read as follows:

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan:

(i) in the case of Eurodollar Rate Loan denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate or a successor
thereto as approved by the Administrative Agent (“LIBOR”), as published by
Reuters (or such other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii) in the case of any other Eurodollar Rate Loan denominated in a Non-LIBOR
Quoted Currency, the rate designated with respect to such Alternative Currency
at the time such Alternative Currency is approved by the Administrative Agent
and the Lenders pursuant to Section 1.06 (a).

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day; and

(c) for all Non-LIBOR Quoted Currencies, the calculation of the applicable
reference rate shall be determined in accordance with market practice.

“Excluded Property” means, with respect to any Loan Party, (a) any property
owned by a Foreign Subsidiary; (b) any property owned by Huron Corporate Finance
LLC, a Delaware limited liability company, or other subsidiary subject to
regulation by the Financial Industry Regulatory Authority, Inc. (“FINRA”);
(c) any property to the extent the cost of obtaining security interests in such
property is determined by the Administrative Agent to be excessive in relation
to the benefit to the Lenders of the security interest in such property; (d) any
leased real property; (e) any owned real property; (f) any personal property
(other than IP Rights) for which the attachment or perfection of a Lien thereon
is not governed by the Uniform Commercial Code; (g) any property which, subject
to the terms of Section 8.09, is subject to a Lien of the type described in
Section 8.01(j) pursuant to documents which prohibit such Loan Party from
granting any other Liens in such property, provided that (i) such prohibition is
not rendered ineffective pursuant to the Uniform Commercial Code or any other
applicable Law (including Debtor Relief Laws) or principles of equity and
(ii) in the event of the termination, elimination or waiver of such prohibition
to the extent sufficient to permit such lease, license or other agreement to
become Collateral hereunder, thereafter such property shall not be deemed
Excluded Property; (h) any property to the extent the grant of a security
interest in such property is prohibited by applicable Law, provided that in the
event of the termination, elimination or waiver of such prohibition to the
extent sufficient to permit such property to become Collateral, thereafter such
property shall not be deemed Excluded Property;

 

2



--------------------------------------------------------------------------------

(i) any lease, license or other agreement to the extent that the grant of a
security interest therein is prohibited by the terms of such lease, license or
other agreement and would violate or invalidate such lease, license or other
agreement or create a right of termination in favor of any other party thereto
(other than the Borrower or any Subsidiary), provided that (i) such prohibition
is not rendered ineffective pursuant to the Uniform Commercial Code or any other
applicable Law (including Debtor Relief Laws) or principles of equity and
(ii) in the event of the termination, elimination or waiver of such prohibition
to the extent sufficient to permit such lease, license or other agreement to
become Collateral hereunder, thereafter such property shall not be deemed
Excluded Property; (j) unless requested by the Administrative Agent or the
Required Lenders, any IP Rights for which a perfected Lien thereon is not
effected either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office; and (k) the
Equity Interests of any Foreign Subsidiary to the extent not required to be
pledged hereunder.

Section 3. Representations and Warranties, No Default. Each of the Loan Parties
hereby represents and warrants that as of the effective date of this Amendment,
(i) no Default or Event of Default exists and is continuing, and (ii) all
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the date hereof, as though made on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date.

Section 4. Effectiveness. This Amendment shall become effective on the date that
the following conditions have been satisfied:

4.1. Consents. The Administrative Agent shall have received (a) signed consents
to this Amendment from the Required Lenders, and (b) executed signature pages
hereto from each Loan Party;

4.2. Fees. The Administrative Agent shall have received all fees required to be
paid in connection herewith, and all expenses (including the reasonable fees and
expenses of legal counsel) relating hereto.

Section 5. Guarantor Acknowledgment. Each Guarantor acknowledges and consents to
all of the terms and conditions of this Amendment, affirms its Guaranteed
Obligations under and in respect of the Loan Documents and agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge any Guarantor’s obligations under the Loan Documents, except
as expressly set forth therein.

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 7. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

Section 8. Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen PLLC.

 

3



--------------------------------------------------------------------------------

Section 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, any other Agent, the Swing Line Lender or the L/C Issuer,
in each case under the Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document. Except as expressly set forth herein, each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. Each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the validity of the Liens
granted by it pursuant to the Collateral Documents. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the effective date hereof, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. Each of the Loan Parties hereby consents to this
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement as amended hereby.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:

  

HURON CONSULTING GROUP INC.,

a Delaware corporation

 

By: /s/ C. Mark Hussey

Name: C. Mark Hussey

Title: EVP, CFO and Treasurer

GUARANTORS:

  

HURON CONSULTING GROUP HOLDINGS LLC,

a Delaware limited liability company

 

By: /s/ C. Mark Hussey

Name: C. Mark Hussey

Title: EVP, CFO and Treasurer

  

HURON CONSULTING SERVICES LLC,

a Delaware limited liability company

 

By: /s/ C. Mark Hussey

Name: C. Mark Hussey

Title: EVP, CFO and Treasurer

  

HURON MANAGEMENT SERVICES LLC,

formerly known as WELLSPRING MANAGEMENT SERVICES LLC, a Delaware limited
liability company

 

By: /s/ C. Mark Hussey

Name: C. Mark Hussey

Title: EVP, CFO and Treasurer

  

HURON DEMAND LLC,

a Delaware limited liability company

 

By: /s/ C. Mark Hussey

Name: C. Mark Hussey

Title: EVP, CFO and Treasurer

  

HURON TECHNOLOGIES INC.,

a Delaware corporation

 

By: /s/ C. Mark Hussey

Name: C. Mark Hussey

Title: EVP, CFO and Treasurer



--------------------------------------------------------------------------------

  

LEGALSOURCE LLC,

a Delaware limited liability company

 

By: /s/ C. Mark Hussey

Name: C. Mark Hussey

Title: EVP, CFO and Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

 

By: /s/ Maria A. McClain

Name: Maria A. McClain

Title: Vice President